IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                                    JULY 22, 2003 Session

                STATE OF TENNESSEE v. MICHAEL D. MARTIN

                     Appeal from the Criminal Court for Sullivan County
                             No. S46,013   R. Jerry Beck, Judge



                                  No. E2002-03005-CCA-R3-CD
                                        January 28, 2004

Gary R. Wade, P.J., concurring.


         In Lester Johnson v. State, No. E2001-00019-CCA-R3-PC (Tenn. Crim. App., at Knoxville,
July 11, 2002), and State v. Jimmy D. Goode, No. E2000-02829-CCA-R3-CD (Tenn. Crim. App.,
at Knoxville, Nov. 19, 2001), I authored opinions indicating that the finding of an emergency is the
only time a trial court might suspend the sentence of an individual convicted of a violation of
Tennessee Code Annotated section 55-10-616. Johnson was a post-conviction case in which the
petitioner alleged bias on the part of the trial judge. The holding in Goode was that an actual
emergency is not only a defense to prosecution under the Motor Vehicle Habitual Offenders Act, but
also a factor which could be considered at sentencing in the event of a conviction. In State v. Ricky
Fife, No. 03C01-9401-CR-0036 (Tenn. Crim. App., at Knoxville, June 15, 1995), however, a panel
of this court had held that the 1989 Act superseded the terms of Tennessee Code Annotated section
55-10-616(c), thereby providing sentencing alternatives absent an emergency. Our research indicates
that other panels of this court, relying upon the holding in Fife, have established a conflicting line
of authority. After further review, I am persuaded by the majority that the terms of the 1989 Act, so
comprehensive in nature, should apply, thereby affording the trial court with more flexibility in the
sentencing of habitual motor vehicle offenders. The facts here demonstrate why it is so important
for trial judges to have wide discretionary authority in matters of sentencing.




                                               ___________________________________
                                               GARY R. WADE, PRESIDING JUDGE